

116 HR 6043 IH: Protecting All Wildlife Against Trafficking Act
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6043IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce illegal wildlife trafficking and importation by extending State Department reporting on foreign wildlife trafficking activity, and for other purposes.1.Short titleThis Act may be cited as the Protecting All Wildlife Against Trafficking Act or the PAW Against Trafficking Act.2.FindingsCongress makes the following findings:(1)Wildlife and plants, and endangered species in particular, are threatened by illegal trafficking activities around the world. (2)Preserving endangered wildlife is critical to maintaining a diverse global ecosystem. (3)Illegal wildlife trafficking magnifies the harm to our environment caused by pollution, deforestation, and other human activity. (4)The State Department can play a critical role in increasing awareness by travelers about illegal wildlife trafficking activity, and can in turn reduce illicit importation of endangered, threatened, or otherwise illegal wildlife products. (5)Reporting on wildlife trafficking by the State Department, and strategy and coordination activities by the Presidential Task Force on Wildlife Trafficking should be extended to ensure that the United States remains a leader on wildlife conservation into the future. 3.Permanent extension of annual State Department reporting on international wildlife trafficking and increasing public awareness of such reporting(a)Section 201 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act (16 U.S.C. 7621) is amended by—(1)striking subsection (c); and(2)inserting at the end the following:(c)WebsiteOn any State Department website or web-based application providing country-specific information for international travel, the Secretary of State shall ensure that any country listed as a focus country or a country of concern in the most recent publication of the annual report required by section 201 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act (16 U.S.C. 7621) is clearly identified with a color-highlighted warning label. (d)Warning labelAny focus country or country of concern label displayed pursuant to subsection (c) shall be accompanied by a warning that international law or U.S. law may prohibit the export, import, purchase, sale, possession, or transport of products produced from endangered or threatened wildlife. The Secretary of State shall determine the appropriate nature of the warning to be displayed pursuant to this subsection. .4.Removing termination of authorization for Presidential Task Force on Wildlife Trafficking and requiring additional item for strategic assessmentSection 301 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act (16 U.S.C. 7631) is amended by—(1)striking subsection (e); (2)inserting the following after paragraph (3) of subsection (d):(4)an assessment on how consumption of illegally tracked wildlife in the United States may be driving illegal wildlife trafficking in focus countries, and potential strategies to reduce domestic consumption of illegally trafficked wildlife products; and(3)redesignating paragraphs (4) and (5) of subsection (d) as paragraphs (5) and (6). 